Citation Nr: 1418584	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-41 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disability (PTSD) from February 9, 2008 to August 23, 2012.

3. Entitlement to a rating in excess of 50 percent for PTSD from August 23, 2012.

4. Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2006 to February 2008.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his November 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, and one was scheduled for June 2011.  As the Veteran did not appear for the hearing and did not offer an explanation as to why he failed to do so, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In April 2012, the Board remanded all claims, including a claim for service connection for a left knee disability, to the RO for additional development.  

The RO issued a February 2014 rating decision, which granted a higher rating of 50 percent for PTSD, effective as of August 23, 2012.  However, as higher ratings are available before and after August 23, 2012, and the Veteran is presumed to seek the maximum available benefit, the claim for an initial higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO also granted the Veteran's claim of service connection for a left knee disability.  Since service connection was granted, the Veteran's appeal as to that issue has been resolved.  The RO concurrently issued a supplemental statement of the case (SSOC) denying service connection for a low back disability and TDIU, so these claims remain before the Board for further appellate review and consideration.

(The issue of entitlement to a TDIU is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as to whether the Veteran's current lumbar strain is related to active military service.

2.  From February 9, 2008 to August 23, 2012 the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

3.  Since August 23, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and panic attacks occurring more than once a week.


CONCLUSIONS OF LAW

1.  The Veteran likely has a lumbar strain that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  From February 9, 2008 to August 23, 2012, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2013).

3.  Since August 23, 2012, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the PTSD claim, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In a letter dated in April 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  In addition, in each letter, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that the claim for a higher rating for the service-connected PTSD stems from the Veteran's appeal of the initial rating assigned by the RO following the award of service connection.  In such cases, further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap/ Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was provided notice of the decisions, as well as an explanation of the procedure for obtaining appellate review of the decisions.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the applicable legal criteria in statements of the case.  The Board also notes that the Veteran has not raised any allegation of any notice deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the agency of original jurisdiction (AOJ) and the Board in connection with the service connection claim adjudicated herein.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim that need to be obtained.  In addition, the Veteran had the opportunity to testify before the Board in June 2011, but did not appear.

The Veteran has also been afforded VA medical examinations for his PTSD claim, most recently in August 2012, pursuant to February 2012 Board Remand directives.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Findings necessary to rate PTSD have been made.  Additionally, in response to that remand, the RO substantially complied with the remand directive by attempting to obtain additional VA treatment records.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion and additional VA treatment records with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Lumbar Spine 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran is seeking service connection for a low back disability.  He contends that his back began hurting during military service.  The Veteran's DD-214 indicates his military occupational specialty (MOS) was an infantryman.  He is in receipt of the Combat Infantryman Badge and Global War on Terrorism Service Medal, among others.

Service treatment records show that upon separation examination in November 2007, the Veteran reported recurrent low back pain.  The examiner noted the Veteran's low back pain with an onset of one year and that he "[denied] known trauma or evolution."  He reported that the pain was worse when carrying weight and rated the pain as a three on a scale of one to ten. 

An April 2008 clinical note shows a complaint of back pain.  The Veteran specifically stated that he hurt his back a year earlier trying to carry a squad leader while he was in Iraq.  He stated that he had lower back pain on both sides of his spine.  There was no radiation to the legs, no radicular symptoms, no numbness, tingling, or weakness in the lower extremities, and no bowel or bladder dysfunction.  He reported that the pain was worse with sitting, relieved by standing and lying down.  He reported the use of over-the-counter medications to relieve the pain.  He was diagnosed with lumbar strain.  The Veteran was prescribed medication and scheduled to attend physical therapy three times a week for three weeks.

The Veteran was afforded a VA examination of his back in July 2008.  The Veteran complained of having a low back condition for one year.  He reported symptoms of stiffness and weakness.  He had no visual disturbances, fevers, bladder complaints, malaise, bowel complaints or dizziness.  He stated he has not lost any weight due to the condition.  Due to the condition, he complained of constant, localized pain located at the lower back for one year.  He described the pain as crushing, burning, aching and sharp.  The pain level was a five out of ten and could be elicited by physical activity.  The Veteran reported that the pain is relieved by rest and prescribed medication.  He further stated that his condition did not result in incapacitation and he did not report any functional impairment.  Upon examination of the thoracolumbar spine, the examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness noted.  There was negative straight leg raising test on the right and left.  There was no ankylosis of the lumbar spine.  There were also no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement and no sensory dysfunction or motor dysfunction.  The examining physician found that there was no pathology upon which to render a diagnosis.

In the Board's April 2012 remand, it was acknowledged that while the Veteran received a VA examination of his low back in July 2008, the examiner did not comment on the earlier April 2008 clinical note diagnosing lumbar strain with a history of back pain since service.  The matter was remanded for a clarification to the July 2008 examiner, if available, of his opinion.

In compliance with the Board's remand directive, the Veteran was examined in August 2012.  The examiner completed a thorough review of the Veteran's claims file.  Examination of the lumbar spine revealed a lumbar strain.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there were no other complaints regarding the Veteran's low back or evaluation of the low back after the April 2008 clinical note found in the record, including VA Medical Center (VAMC) treatment notes from Oklahoma City, Fayetteville, Arkansas, or Central Texas.  The examiner further reasoned that "there [was] no documented evidence of low back injury on active duty, no evidence of a low back chronic condition while on active duty, and no evidence of continuity of a low back condition following April of 2008."  The examiner concluded that "there [was] no evidence to link the Veteran's current low back pain to an incident while on active duty."

In reviewing the evidence of record, the Board has considered the August 2012 examiner's negative opinion.  However, the Board finds that the examiner's opinion was solely based upon the absence of medical records and failed to consider the Veteran's consistent reports of continued symptomatology.  The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's lumbar strain is related to active service.  

The Veteran reported complaints of low back upon separation examination in November 2007.  In April 2008, within two months of being honorably discharged, he was diagnosed with lumbar strain.  Four years later, at the August 2012 VA examination, the Veteran was still diagnosed with lumbar strain.  Despite the August 2012 VA examiner's opinion, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current low back disability is attributable, at least in part, to his active service.

Additionally, the Board finds that the Veteran is competent to report that his low back symptoms began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465   (1994); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran's service treatment records show a complaint for low back pain.  Although the record contains no medical evidence of low back complaints or treatment following April 2008, the competent lay evidence of record shows credible assertions that the Veteran continued to deal with low back symptoms after service.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a lumbar strain is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disability, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disability, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disabilities are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

From February 9, 2008 to August 23, 2012, the Veteran's PTSD was rated as 30 percent disabling, and since August 23, 2012, his PTSD has been rated as 50 percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disabilities, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISABILITIES, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

February 9, 2008, to August 23, 2012

A July 2008 PTSD evaluation reflected symptoms of insomnia.  The Veteran complained of not falling asleep for a few hours, but typically sleeping through the night and not waking up in the morning hours.  He reported trouble sleeping for two years.  He described the problem as difficulty falling asleep and waking up only once per week during the middle of the night.  He was treated with prescription medication for a few months in 2007.  He did not appear to be depressed.  The effect the symptoms had upon his total daily functioning was considered to be mild and more experienced during weekends.  The Veteran was able to hold a job and interact appropriately with coworkers and family members.  He reported using alcohol 12 times per day and that he began at the age of 18 while drinking with friends.  He was diagnosed with alcohol abuse dependence.  The evaluating physician found that the Veteran's symptoms were not severe enough to meet the criteria for PTSD.

During a February 2009 VAMC PTSD screening, the Veteran reported irritability, nightmares, hypervigilance, and substance abuse.  He stated that he had been constantly on guard, watchful, and easily startled.  He reported trying not to think about the past stressful experience and feeling numb or detached from others.  He stated he did not have thoughts of wanting to hurt self or others and did not have a plan to do so.  The Veteran was diagnosed by a psychiatrist with combat PTSD with depression.  He was assigned a GAF of 50.

A March 2009 VAMC treatment record showed that the Veteran was sleeping better as a result of medication.  He was observed not to be suicidal or psychotic, with organized speech and thought.  His mood and affect were constricted.

In an April 2009 VAMC treatment record, the Veteran's primary care physician considered his PTSD to be stable due to prescription medications.

The Veteran was afforded a VA psychiatric examination in August 2009.  He was casually and appropriately dressed.  He appeared to have adequate personal hygiene and was well groomed.  He was oriented and his affect and mood were congruent.  Overall, he appeared mildly depressed and anxious during the interview.  He had good eye contact with the interviewer but appeared nervous and fidgety.  Memory, attention, and concentration were within normal limits.  However, he was observed to have difficulty remembering important dates such as when exactly he lost his job or when he started treatment at VA.  He showed no signs of a thought disability in terms of derailment, tangentiality, or circumlocution.  He denied delusional thinking but admitted to an occasional auditory hallucination which he attributed to sleep deprivation.  He admitted to suicidal thoughts in the past but denied suicidal or homicidal ideation or intent.  He was noted to have a significant history for alcohol and drug abuse.  He reported to drink approximately one 12-pack of beer three or four times per week.  The Veteran admitted to occasional marijuana use and to being discharged from the service due to drug abuse.  There was no impairment of thought process or communication noted.  Inappropriate behavior noted included physically assaulting his boss and threatening his sister-in-law.

The Veteran was diagnosed with PTSD consistent with the DSM-IV diagnostic criteria and supported by findings of the examination.  The examiner reasoned that as a combat veteran, the Veteran was exposed to a number of traumatic events in which he experienced, witnessed, and was confronted by situations that involved actual or threatened death and serious injury to himself and others.  His response involved intense fear, helplessness, and horror.  The traumatic event was reported to be persistently re-experienced through recurrent, distressing dreams and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He reported persistently attempting to avoid thoughts, feelings, and conversations like conversations about his combat experiences.  He further told the examiner that he avoids going outside and people of Middle Eastern descent who remind him of traumatic experiences in Iraq.  He reported being estranged from his in-laws due to threatening his sister-in-law and feeling detached from many of his family members.  He stated that he lives with his grandfather and helps him around the house and property.  He reported that he spends most of his time with his friends drinking and playing video games.  The Veteran reported persistent symptoms of increased arousal including difficulty falling and staying asleep, angry outbursts, difficult concentrating, and hypervigilance.  The disturbances caused clinically significant distress.  He was noted to have severe impairment with respect to social and occupational functioning.  Specifically, the Veteran's angry outbursts have caused him to lose his job and to become separated from his wife.  The Veteran was also diagnosed with alcohol abuse considered secondary to the PTSD.  No other mental disabilities were found.  Post-military stressors included unemployment and marital separation.  The examiner found no post-military stressors that would account for the Veteran's PTSD diagnosis.  The examiner also found that the Veteran was able to maintain basic activities of daily living in addition to personal hygiene.  He was assigned a GAF score of 50. 

Given this evidence, the Board finds that the symptomatology associated with the Veteran's PTSD more nearly approximates a 30 percent rating for the period prior to August 23, 2012.  Specifically, the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal speech.  His symptomatology comports directly with the criteria for a 30 percent rating, including depressed mood, anxiety, and sleep impairment.  The Board acknowledges that the Veteran does have objective evidence of disturbances in mood, including depression, anxiety, suspiciousness, and sleep impairment, and nightmares of unspecified frequency.  The Board finds that the Veteran's symptomatology more closely aligns with a 30 percent rating.  

While the Veteran did not like to recount his time served in Iraq, it was not a display of impairment of short and long-term memory or similar type and degree as typical of a 50 percent rating.  The Veteran's speech was articulate and was not circumstantial, circumlocutory, or stereotyped speech or of similar type and degree.  Although he described being estranged from his in-laws and having been fired from his most recent job after losing his temper with his manager, he maintained a good relationship with his friends and grandfather.  While he admitted to an auditory hallucination, he described it as being occasional and not persistent and attributed to sleep deprivation.  While the Veteran described obsessive compulsive patterns of having to scan rooftops because he feels unsafe and avoiding to go outside at night, his behaviors did not interfere with activities necessary to interacting and maintaining a reasonable level of productivity and reliability.  While he had disturbances of motivation and mood, his depression, suspicion, and anxiousness are contemplated in his 30 percent rating.  Thus, there is no evidence of symptoms, such as impaired judgment, suicidal ideation, spatial disorientation, circumlocutory, persistent delusions or hallucinations, or symptoms of a similar type and degree that would warrant a higher rating prior to August 23, 2012.

The Board also acknowledges the GAF scores of 50.  Careful reading of the July 2008 PTSD evaluation, February 2009 VA PTSD screening, March 2009 and April 2009 VA treatment records, and the August 2009 VA examination report reveals similar symptom reports and life functioning.  The Veteran's symptoms consequently were moderate in degree as discussed above and more closely approximate a 30 percent rating.  The Board finds that the Veteran's GAF scores, in light of the description of his actual symptoms, may not serve as a basis for a higher rating.

From August 23, 2012

In compliance with the Board's April 2012 remand, the Veteran was afforded a VA PTSD examination in August 2012.  The Veteran reported recurrent and distressing recollections of the event, including images, thoughts and perceptions, as well as recurrent distressing dreams of the event.  He exhibited efforts to avoid thoughts, feelings or conversations associated with the trauma.  He had markedly diminished interest or participation in significant activities with feelings of detachment and estrangement from others.  He had a sense of a foreshortened future and a restricted range of affect.  The Veteran reported difficulty falling or staying asleep, irritability and outbursts of anger, and difficulty concentrating.  His symptoms noted were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events.  He described feeling anxious because he feared the worst thing could happen every time he leaves his home, such as a bomb going off or being snipered.  The Veteran exhibited impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, as well as impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner found the Veteran capable of managing his financial affairs.  The examiner further opined that the Veteran's occupational and social functioning had worsened since the last examination.  She stated that, "the degree of impairment is severe as evidenced by losing his temper at home and on the job, which has caused him to have legal problems, lose jobs, his marriage, and a home of his own.  He also does not see two of his three children.  He has to avoid social contact in order to not lose his temper.  He also feels acutely anxious when he leaves his current home because he feels like he is going to be snipered or like a mortar is going to go off."  The Veteran was diagnosed with PTSD.  He did not have a diagnosed traumatic brain injury (TBI).

In light of the foregoing, the Board concludes that, while the Veteran demonstrates two of the criteria listed for a 70 percent disability rating, specifically, a deficiency in judgment in social situations involving confrontation, anger, and aggression, and impaired impulse control, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130.  While the Veteran had depressed mood and anxiety, it was not near continuous panic or depression affecting the ability to function independently.  The Veteran had trouble sleeping, irritability, and hypervigilance, but he did not have spatial disorientation.  He did not have suicidal ideation or speech that was intermittently illogical, obscure, or irrelevant.  He did not neglect personal appearance and hygiene.  The Veteran did not describe any obsessive compulsive patterns that interfered with routine activities.  In fact, the Veteran worked part time at Domino's Pizza and did automotive work at a small garage at the time of his August 2012 VA examination.  The Board also acknowledges the Veteran's disturbances of motivation and mood; however, such are contemplated in his 50 percent rating.  Thus, there is no constellation of symptoms of such a degree that would lead the Board to conclude that a 70 percent rating is warranted.  Rather, the Veteran's level of functioning is better than that contemplated by the 70 percent rating.  Moreover, there is no evidence of total occupational and social impairment, including gross impairment in thought processes, disorientation to time or place, intermittent inability to perform activities of daily living, or persistent danger of hurting self or others, which would suggest entitlement to a 100 percent rating.

The Board also observes that the Veteran has been assigned a GAF score of 55, indicating moderate impairment, which comports with the symptomatology observed upon examination and more appropriately reflects a level of functioning much better than contemplated by the criteria for a higher rating.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

Service connection for a lumbar strain is granted.

Entitlement to a rating in excess of 30 percent for PTSD from February 9, 2008, to August 23, 2012, is denied.

Entitlement to a rating in excess of 50 percent for PTSD from August 23, 2012, is denied.


REMAND

The Board most recently remanded this matter in April 2012 for the purpose of addressing the Veteran's contention that he is unable to work as a result of his PTSD.  The matter was remanded for the Agency of Original Jurisdiction (AOJ) to address whether a TDIU is warranted upon re-adjudication of the initial rating issue.  In February 2014, the RO issued a supplemental statement of the case (SSOC) denying entitlement to TDIU because the Veteran did not meet the minimum schedular requirements based on CFR § 4.16(a) (2013), and because he failed to complete and return the VA Form 21-8940.  Consequently, it appears that the RO undertook consideration of TDIU based on all service-connected disabilities-PTSD, tinnitus, and left knee strain.  (Given the Board's decision above, consideration must now also include lumbar strain.)

Given the adjudication of the question of TDIU based on all service-connected disabilities, and because service connection has now been awarded for lumbar strain, further action is required.  VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In this case, a VA examination to specifically address the Veteran's TDIU claim has not been scheduled.  Moreover, as noted above, the Veteran has also been granted service connection for a low back disability and that disability must also be considered by the VA examiner.

In addition, the Board notes that if, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2013), but his service-connected disabilities prevent him from securing and following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) should be followed.  Those provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a), but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2013).

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter satisfying the duty to notify provisions with respect to his claim for a TDIU. The letter should explain what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU on an extra-schedular basis under 38 C.F.R.      § 4.16(b) (2013).  

Also request that the Veteran complete a TDIU claim form. 

2. Regardless of whether the Veteran responds by completion of the VA Form 21-8940, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The examiner must review the claims file.  Specifically, the examiner should opine whether the Veteran's service-connected tinnitus, PTSD, left knee strain, and lumbar strain, without consideration of any non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

3. Undertake any necessary development that is necessary based on the Veteran's response and VA examination, assign a rating for lumbar strain, and then readjudicate the TDIU issue, to include consideration of whether referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is warranted.  If referral is warranted, the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).

4. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


